
	

113 HR 4095 IH: Veterans’ Compensation Cost-of-Living Adjustment Act of 2014
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4095
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Runyan (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To increase, effective as of December 1, 2014, the rates of compensation for veterans with
			 service-connected disabilities and the rates of dependency and indemnity
			 compensation for the survivors of certain disabled veterans, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans’ Compensation Cost-of-Living Adjustment Act of 2014.
		2.Increase in rates of disability compensation and dependency and indemnity compensation
			(a)Rate adjustmentEffective on December 1, 2014, the Secretary of Veterans Affairs shall increase, in accordance with
			 subsection (c), the dollar amounts in effect on November 30, 2013, for the
			 payment of disability compensation and dependency and indemnity
			 compensation under the provisions specified in subsection (b).
			(b)Amounts To be increasedThe dollar amounts to be increased pursuant to subsection (a) are the following:
				(1)Wartime disability compensationEach of the dollar amounts under section 1114 of title 38, United States Code.
				(2)Additional compensation for dependentsEach of the dollar amounts under section 1115(1) of such title.
				(3)Clothing allowanceThe dollar amount under section 1162 of such title.
				(4)Dependency and indemnity compensation to surviving spouseEach of the dollar amounts under subsections (a) through (d) of section 1311 of such title.
				(5)Dependency and indemnity compensation to childrenEach of the dollar amounts under sections 1313(a) and 1314 of such title.
				(c)Determination of Increase
				(1)PercentageExcept as provided in paragraph (2), each dollar amount described in subsection (b) shall be
			 increased by the same percentage as the percentage by which benefit
			 amounts payable under title II of the Social Security Act (42 U.S.C. 401
			 et seq.) are increased effective December 1, 2013, as a result of a
			 determination under section 215(i) of such Act (42 U.S.C. 415(i)).
				(2)RoundingEach dollar amount increased under paragraph (1), if not a whole dollar amount, shall be rounded to
			 the next lower whole dollar amount.
				(d)Special ruleThe Secretary of Veterans Affairs may adjust administratively, consistent with the increases made
			 under subsection (a), the rates of disability compensation payable to
			 persons under section 10 of Public Law 85–857 (72 Stat. 1263) who have not
			 received compensation under chapter 11 of title 38, United States Code.
			3.Publication of adjusted ratesThe Secretary of Veterans Affairs shall publish in the Federal Register the amounts specified in
			 section 2(b), as increased under that section, not later than the date on
			 which the matters specified in section 215(i)(2)(D) of the Social Security
			 Act (42 U.S.C. 415(i)(2)(D)) are required to be published by reason of a
			 determination made under section 215(i) of such Act during fiscal year
			 2015.
		
